Citation Nr: 1508717	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-17 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a pulmonary disability, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971, including service in the Republic of Vietnam from October 1968 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, denying reopening the claims.

The record before the Board consists of the physical claims files and electronic records within Virtual VA.   

In the decision below, reopening of the claims for service connection for a back disability and a pulmonary disability is granted.  The reopened claims are addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability was denied in a May 2005 Board decision, which the Veteran did not appeal.  

2.  The evidence received after the May 2005 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.  

3.  Entitlement to service connection for a pulmonary disability was denied in a May 2005 Board decision, which the Veteran did not appeal.  

4.  The evidence received after the May 2005 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a pulmonary disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a pulmonary disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Back Disability

Reopening of a claim for service connection for a back disability was denied by the Board in May 2005.  The Board in May 2005 observed that evidence submitted subsequent to a prior denial of the claim addressed current back disability and included no competent evidence linking a current back disorder to service.  The Veteran's assertions in support of the claim were deemed to be were duplicative or redundant of those previously made.  

The evidence added to the record after the May 2005 decision includes a December 2010 statement by a treating VA neurologist indicating that the Veteran's current back disability was, "related to back injury in 1968 while [the Veteran] served in Vietnam."  This statement is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.  Therefore, it is new and material, and reopening of the claim is warranted.  



Pulmonary Disability

Entitlement to service connection for pulmonary disability was also denied in the Board's unappealed May 2005 decision.  The Board noted that asthma was not subject to presumptive service connection on the basis of Agent Orange exposure in service.  The claim was denied based on the Board's determinations that the claimed disability was not present until years following the Veteran's discharge from service and was not related to service, to include the Veteran's exposure to herbicides in service.

The subsequently received evidence includes treatment records reflecting the presence of asthma and chronic obstructive pulmonary disease (COPD).  Also added to the record is a May 2009 letter from a VA treating physician, N.S., expressing the physician's opinion that the Veteran's "pulmonary disease" is related to his Army service, including his service in Vietnam from 1968 to 1969.  

Additionally, a submitted July 2012 letter from a different treating VA physician, M.A., provides a similar opinion, that the Veteran had been seen at the VA pulmonary clinic for COPD, and that his, "symptoms are traced back to his years of service in Vietnam 1968-1971."

These medical opinions linking the Veteran's current pulmonary disability to his active service are not cumulative or redundant of the evidence previously of record.  Moreover, they relate to an unestablished fact necessary to substantiate the claim.  Therefore, they are new and material, and reopening of the claim is in order.
 

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a pulmonary disability is granted.


REMAND

Remand is required in this case for VA examinations addressing the Veteran's claimed back disability and pulmonary disability.  His contentions of ongoing disability since service, for each of these claims, as well as the long history of treatment following service, must be considered by the examiners.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all pulmonary disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

For each pulmonary disorder present at any time during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service, to include his presumed exposure to herbicides.  In so doing, the examiner should address the Veteran's assertions of persistent asthma from service, and of his asthma progressing to COPD.  The examiner should also consider the May 2009 letter from treating VA physician N.S. opining that the Veteran's pulmonary disease relates to the Veteran's Army service including his tour of Vietnam.  The examiner should also consider the July 2012 letter from treating VA physician M.A. opining that the Veteran's symptoms of COPD, "traced back to his years of service in Vietnam [....]"  (The examiner is to be advised that the July 2012 opinion provides an erroneously long interval for the Veteran's Vietnam tour, and neither opinion provides a rationale.)

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

For each back disorder present at any time during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  In so doing, the examiner should address the Veteran's assertions, and should also consider the December 2010 statement by a treating VA neurologist, that the Veteran's back disorder had been treated since the 1980s, and that it was, "considered related to [low] back injury in 1968 while [the Veteran] served in Vietnam."  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development deemed appropriate.
 
5.  Then, the RO or the AMC should adjudicate the reopened claims on a de novo basis.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


